Case 2:18-cv-08518-RGK-AFM Document 99 Filed 09/24/19 Page 1 of 4 Page ID #:663



   1   Morgan Nickerson
       morgan.nickerson@klgates.com
   2   K&L GATES LLP
       State Street Financial Center
   3   One Lincoln St.
       Boston, MA 02111
   4   Telephone: (617) 261-3100
   5
       Attorneys for Defendants, DILLARD’S, INC., et al.
   6

   7

   8

   9                              UNITED STATES DISTRICT COURT
  10                         CENTRAL DISTRICT OF CALIFORNIA
  11
        COVVES, LLC,                             Case No. 2:18-CV-8518-GJS
  12
                        Plaintiff,               Discovery Document: Referred to
  13
             v.                                  Magistrate Judge Alexander F.
  14                                             MacKinnon
        DILLARD’S, INC. a
  15    Delaware Corporation;                    DEFENDANTS’ SUPPLEMENTAL
        KOHL’S CORPORATION,                      MEMORANDUM TO JOINT
  16    a Wisconsin Corporation;                 STIPULATION REGARDING
        SAKS & COMPANY LLC,                      PLAINTIFF’S MOTION TO
  17    a Delaware Corporation;                  COMPEL PRODUCTION OF
        TARGET BRANDS, INC. a                    DOCUMENTS
  18
        Minnesota Corporation;
        EXPRESS, INC., a                         Hearing Date: October 8, 2019
  19                                             Time: 10:00am
        Delaware Corporation;
        TILLY’S, INC. a Delaware                 Courtroom: 780, 7th Floor
  20                                             Magistrate: Honorable Alexander F.
        Corporation;
        NORDSTROM, INC., a Washington            MacKinnon
  21
        Corporation;
        WEST MARINE, INC., a Delaware            Discovery Cut-off: October 15, 2019
  22                                             Pretrial conference: January 6, 2020
        Corporation,
        and                                      Trial: January 14, 2020
  23
        ZULILY, INC. a
  24    Delaware Corporation.

  25                         Defendants.

  26

  27

  28
                                                             SUPPLEMENTAL MEMORANDUM TO JOINT
                   303797037 v2                         STIPULATION REGARDING PLAINTIFF’S MOTION
                                                                 TO COMPEL - Case No. 2:18-cv-8518-GJS
Case 2:18-cv-08518-RGK-AFM Document 99 Filed 09/24/19 Page 2 of 4 Page ID #:664



   1           Pursuant to L.R. 37-2.3, Defendants Dillard’s, Inc., Kohl’s Corporation, Saks
   2   & Company LLC, Target Brands, Inc. Express, Inc., Tilly’s, Inc. Nordstrom, Inc.,
   3   West Marine, Inc., and Zulily, Inc. (together, “Defendants”), by and through their
   4   respective attorneys of record, hereby submit this supplemental memorandum in
   5   support of their opposition to Plaintiff’s motion to compel. Dkt. 89. Defendants
   6   continue to rely on the arguments contained in the Stipulation filed with the Court
   7   on September 16 (Dkt. 89) and provide this supplemental memorandum only to
   8   point out to the Court plaintiff Covves, LLC’s (“Covves”) prior inconsistent
   9   statement on the scope of what discovery it required in this case.
  10           While Covves’ motion to compel now seeks broad email discovery from
  11   unlimited custodians; earlier in this case, in opposing Defendants’ motion to stay
  12   this case pending the resolution of the parallel suit in Indiana Federal Court
  13   between Bigmouth and Covves - the manufacturers of the Accused Products -
  14   Covves argued to the Court that the discovery sought in this case among the
  15   retailers was limited. It argued to the Court that “the primary issue in this case is
  16   not the conception, design manufacture, or creation of the infringing floats…
  17   Rather, the key disputed issue is the amount of damages for Defendants’
  18   infringement, which will involve inspecting Defendants’ point-of-sale records.”
  19   Dkt. 50 at p. 14 (internal quotations omitted). Covves went on to argue that “as
  20   previously discussed, the key dispute in this case is Defendants’ liability for
  21   damages, which will be resolved by examining Defendants’ documents regarding
  22   their sales of the infringing products. To the extent Defendants need information
  23   regarding the creation of the infringing floats, they can easily obtain that
  24   information from BigMouth.” Id. at 20 (emphasis added).
  25           Thus, from the outset of this case, Covves has argued to the Court that the
  26   primary issue is not the creation of the floats, but “the key dispute” in this case is
  27   the amount of damages. It is undisputed that Defendants have provided their point
  28   of sale data - exactly what Covves said it needed at the outset of this case.
                                                             SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
        303797037 v2                                             DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                   -1-         MOTION TO COMPEL - Case No. 2:18-cv-8518-GJS
Case 2:18-cv-08518-RGK-AFM Document 99 Filed 09/24/19 Page 3 of 4 Page ID #:665



   1           "Judicial estoppel is an equitable doctrine that precludes a party from gaining
   2   an advantage by asserting one position, and then later seeking an advantage by
   3   taking a clearly inconsistent position." Kobold v. Good Samaritan Reg'l Med.
   4   Ctr., 832 F.3d 1024, 1044 (9th Cir. 2016) (quoting Hamilton v. State Farm Fire &
   5   Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001)). Three factors "inform the decision
   6   whether to apply the doctrine in a particular case." Id. (quoting New Hampshire v.
   7   Maine, 532 U.S. 742, 750 (2001)). "First, a party's later position must be `clearly
   8   inconsistent' with its earlier position." New Hampshire, 532 U.S. at 750 (citation
   9   omitted). "Second, courts regularly inquire whether the party has succeeded in
  10   persuading a court to accept that party's earlier position, so that judicial acceptance
  11   of an inconsistent position in a later proceeding would create the perception that
  12   either the first or the second court was misled.'" Id. (citation omitted). "A third
  13   consideration is whether the party seeking to assert an inconsistent position would
  14   derive an unfair advantage or impose an unfair detriment on the opposing party if
  15   not estopped." Id. at 751. The facts of this case easily meet each of the three factors
  16   and Covves should be judicially estopped from changing its positions and seeking
  17   documents beyond Defendants’ sales data.
  18           As to the first factor, there is little doubt that Covves’ initial position in
  19   opposing the motion to stay was that the “key dispute” in this case was sales data
  20   and that it only needed the sales data in order to move this case forward. Second,
  21   there is no doubt that the Court agreed with this argument and denied Defendants’
  22   motion to stay. Dkt. 53. Lastly, the third prong is satisfied as it would be unjust for
  23   Covves to argue that the only discovery it needed was sales data and then turn
  24   around and seek expansive discovery on topics unrelated to the “key dispute” in the
  25   case - sales data. For each of these reasons, Covves should be judicially estopped
  26   from changing its earlier position as to what is the “key dispute” in this case.
  27           Lastly, as Defendants argue in their stipulation, the cost of responding to
  28   document requests by collecting, reviewing and producing emails is far outweighed
                                                                SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
        303797037 v2                                                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                     -2-          MOTION TO COMPEL - Case No. 2:18-cv-8518-GJS
Case 2:18-cv-08518-RGK-AFM Document 99 Filed 09/24/19 Page 4 of 4 Page ID #:666



   1   by Covves’ needs in this case. As shown above, Covves has made clear that the
   2   “key dispute” is the sales data from the Defendants. Where most of the Defendants
   3   have sold less than twenty-thousand dollars’ worth of accused products, the cost to
   4   respond to expansive email requests is clearly not proportional to the needs of the
   5   case when Covves itself admits that any topic outside of sales data is only a
   6   secondary issue in this lawsuit.
   7           For each of these reasons, and for those explained in the previously filed
   8   stipulation, Defendants respectfully request that the Court deny Covves’ motion to
   9   compel.
  10

  11                                                Respectfully submitted,
        DATED: September 24, 2019
  12

  13

  14
                                                    K&L GATES LLP
  15

  16                                                By: /s/ Morgan T. Nickerson
                                                        Morgan T. Nickerson
  17                                                   Attorneys for Defendants
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                            SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
        303797037 v2                                            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                  -3-         MOTION TO COMPEL - Case No. 2:18-cv-8518-GJS
